 



Exhibit 10.34
ASSIGNMENT OF AGREEMENT OF PURCHASE AND SALE
     This Assignment of Agreement of Purchase and Sales (“Assignment”) is made
and entered into this 26th day of October, 2004 by and between Robert J. Manne,
a/k/a Robert Manne (“Assignor”) and The Ultimate Software Group, Inc., a
Delaware corporation (“Assignee”).
W I T N E S S E T H:
     Whereas, Assignor did heretofore on September 22, 2004 enter into an
Agreement of Purchase and Sale with Assignor as Buyer and Parry F. Goodman and
Ivy Goodman, husband and wife, as Seller, for the purchase and sale the real
property legally described in attached Exhibit “A” (“Agreement”) and
     Whereas, the Agreement provides in Paragraph 26 that Buyer may assign the
Agreement in its full and absolute discretion, and
     Whereas, Assignor is desirous of assigning the Agreement to Assignee, and
     Whereas, at a duly noticed and held meeting of the Board of Directors of
Assignee, Assignee approved this Assignment,
     NOW THEREFORE, for mutual consideration given, the receipt of which is
hereby acknowledged, Assignor and Assignee agree as follows:

  1.   The recitals set forth hereinabove are true and correct;     2.  
Assignor hereby assigns all of its rights, title, interests and obligations
under the Agreement to Assignee and Assignee does hereby accept all rights,
title, interests and obligations of Assignor under the Agreement.

      ASSIGNOR:   ASSIGNEE:     The Ultimate Software Group, Inc., a Delaware
corporation /s/ Robert J. Manne
 
ROBERT J. MANNE, a/k/a ROBERT MANNE   By: /s/ Scott Scherr
 
Name: Scott Scherr
 
Title: President
 

